 
  

FOR THE NORTHERN DISTRICT OF TE

AMARILLO DIVISION
GARY DAN BILBO, SR., §
TDCJ-CID No. 1252971, §
§
Plaintiff, §
§
Vv. § = 2:17-CV-130-Z
§
LORIE DAVIS, et ai., §
§
Defendants. §
MEMORANDUM OPINION

DISMISSING CIVIL RIGHTS COMPLAINT

This matter comes before the Court on Plaintiff's Amended Complaint, filed July 20, 2017
(ECF No. 11) (‘Amended Complaint”). When Plaintiff filed the Amended Complaint, he was
incarcerated in the Texas Department of Criminal Justice (“TDCJ”) Clements Unit. Plaintiff alleges
personnel there engaged in a conspiracy to deny him medical care and to retaliate against him
whenever he alerted them to his medical needs. Plaintiff therefore sues Defendants — the TDCJ
director and Clements Unit personnel — under 42 U.S.C. § 1983. The Court previously granted
Plaintiff permission to proceed in forma pauperis. For the following reasons, Plaintiff's Amended
Complaint is DISMISSED.

BACKGROUND

Plaintiff originally filed suit in the Court’s Lubbock Division, alleging mixed habeas and
civil rights claims. See Complaint, filed June 2, 2017 (ECF No. 4) (“Original Complaint’). The
presiding judge in the Lubbock Division ordered Plaintiff to amend the Original Complaint, and the

judge transferred the case to the Court’s Amarillo Division shortly after Plaintiff amended. See ECF

1
 

Case 2:17-cv-00130-Z-BR Document 25 Filed 05/18/20 Page2of4 PagelD 94

No. 6 & 13. In his Amended Complaint, Plaintiff alleges he is entitled to a medical restriction, which
Clements Unit Defendants removed from his medical record in 2017. See Amended Complaint § V,
at 4. Plaintiff purportedly received several disciplinary convictions “in retaliation” for his attempts
to reinstate this medical restriction. See id. Plaintiff now seeks injunctive relief to “stop the
conspiracy,” to impose his medical restriction, and to prevent further “retaliatory” disciplinary cases.
See id. § VI, at 4.

A prisoner’s claim for declaratory and injunctive relief based on conditions of confinement
becomes moot upon the prisoner’s release from custody or transfer from the facility. See Herman v.
Holiday, 238 F.3d 660, 665 (Sth Cir. 2001). Plaintiff no longer is in custody at the TDCJ Clements
Unit, so his request for injunctive relief is now moot. But Plaintiff also seeks restoration of allegedly
lost good-time credits, a return of his line class, and overturning of his disciplinary convictions.
Therefore, the Court below only will analyze Plaintiff's disciplinary claims for civil rights violations.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is

frivolous,' malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief

 

| A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see Denton v. Hernandez, 504 U.S. 25 (1992). To determine whether a complaint is frivolous under 28 U.S.C.
§ 1915(d), the Court must inquire whether there is an arguable “‘factual and legal basis of constitutional dimension for
the asserted wrong.’” Spears v. McCotter, 766 F.2d 179, 181 (5th Cir. 1985) (quoting Watson v. Ault, 525 F.2d 886, 892
(Sth Cir. 1976)). The review of a complaint for factual frivolousness nevertheless is quite limited and “only appropriate
in the limited class of cases wherein the allegations rise to the level of the irrational or the wholly incredible,” not just to
the level of the unlikely. Booker, 2 F.3d at 114. Nor is /egal frivolousness synonymous with mere unlikeliness. The
Supreme Court of the United States and the United States Court of Appeals for the Fifth Circuit repeatedly counsel
district courts against dismissing petitions that have some chance of success. See, e.g., Denton v. Hernandez, 504 U.S.
25 (1992); Neitzke v. Williams, 490 U.S. 319, 329 (1989); Booker, 2 F.3d at 116, That caution notwithstanding, a “claim
against a defendant who is immune from suit is frivolous because it is based upon an indisputably meritless legal theory.
See Neitzke, 490 U.S. at 327; Booker, 2 F.3d at 116.

2
 

 

Case 2:17-cv-00130-Z-BR Document 25 Filed 05/18/20 Page 3of4 PagelD 95

from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U.S.C. § 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner confined
in any jail, prison, or other correctional facility, where such suit concerns prison conditions. 42
U.S.C. § 1997e(c)(1). A Spears hearing need not be conducted for every pro se complaint. Wilson v.
Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).

To claim retaliation, a prisoner must allege (1) a specific constitutional right; (2) a
defendant’s intent to retaliate against the prisoner for his or her exercise of that right; (3) a retaliatory
adverse act; and (4) causation. See McDonald v. Steward, 132 F.3d 225, 231 (Sth Cir. 1998). The
inmate must point to a specific constitutional right that has been violated. See Jones v. Greninger,
188 F.3d 322, 325 (Sth Cir. 1999), To state a claim, the inmate must allege more than his personal
belief that he is the victim of retaliation. See Johnson v. Rodriguez, 110 F.3d 299, 310 (Sth Cir.
1997). “[T]he plaintiff must plead ‘enough facts to state a claim to relief that is plausible on its face.”
In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544 (2007)). A plausible entitlement to relief exists when the allegations in the
complaint cross the thresholds separating the “conclusory” from the “factual” and the “factually
neutral” from the “factually suggestive.” Twombly, 550 U.S. at 557 n.5.

ANALYSIS

Plaintiff does not claim he was denied due process during his disciplinary proceedings.
Rather, he claims the disciplinary proceedings resulted from retaliation for his attempts to reinstate

his medical restriction. See Amended Complaint § V, at 4. Plaintiff has not presented any factual

 

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Our discussion of Spears should not be interpreted to mean
that all or even most prisoner claims require or deserve a Spears hearing. A district court should be able to dismiss as
frivolous a significant number of prisoner suits on the complaint alone or the complaint together with the Watson
questionnaire.”)
 

 

Case 2:17-cv-00130-Z-BR Document 25 Filed 05/18/20 Page4of4 PagelD 96

allegation to support his allegation of retaliation. He has not laid out a timeline of his disciplinary
convictions, the nature of the allegations in the disciplinary proceedings, the individual officer or
officers reporting the violation, or even what steps he took to reinstate his medical restriction.
Further, Plaintiff has failed to allege that any state actor had a retaliatory motive to prevent him from
requesting his medical restriction be reinstated.

To any extent Plaintiff requests monetary damages, such a claim is frivolous until the Heck
conditions are met. The Supreme Court of the United States has held that a Section 1983 claim
attacking the constitutionality of a conviction or imprisonment does not accrue until that conviction
or sentence has been “reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into question by a federal court’s
issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477 (1994); see also Wells v.
Bonner, 45 F.3d 90, 94 (Sth Cir. 1995). In Edwards v. Balisok, the Supreme Court approved
application of the Heck doctrine to the prison disciplinary setting. See Edwards v. Balisok, 520 U.S.
641 (1997) (holding prisoner’s damages claim for deprivation of good-time credits not cognizable
under Section 1983),

Accordingly, it is ORDERED that Plaintiff's Amended Complaint be DISMISSED without
prejudice pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2), as well as 42 U.S.C. § 1997e(a).

SO ORDERED.

May _[% , 2020. 4g a a

M HEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
